General Ernest 0: Thompson, Commissioner
Railroad Commissionof Texas
Austin, Texas
                    Opinion No. WW-542
                    Re: Whether a company furnishing
                        natural gas to a farm house-
                        for household use is a public
                        utility as defined In Article
                        6050, V;C.S. and.related     .._
                        questions.
Dear General'Thompson:,
         This ~1sln.responseto your letter of September 24.;
1958, requesting a;rullng from this office on the following:
 (1)   Does the language in Sets. 4 and &a 'of Article
       6050~V.C.s. (Acts~53rd.Leg.,lst.CiS;~.p~.  70,
       Ch; 31;.Sec. 1) .except.fromthe definition of
       Public Utlllties set forth in the preceding por-
       tlons'of.Artlcle6050 companies furnishing gas
       for household purposes to farmers?

 (2)   In the event a gas company should become a utility
       by reason of serving farm housesgas for heating
       and cooking purposesi but should not serve IncoY?:.
       porat&d towns or villages,.wouldit then.be~the
       duty of the Railroad Commlsslon to regulate the     :
       rates on sales of'gas made to'farmers both'for
       Irrigation wells and for household use?
         The.deflnitlonof public utilities made subJect:to.
regulation by the Railroad Commissionof Texas 'underArticle.
6050.,V.C.S. (Acts 1920, 36th Leg., 3rd C.S.; Ch. .14,Sec. 1)
as originally passed, was sufflclently.broadto Include sales
of gas to th$:publlc for domestic or other uses, whether agrl-
cultural or not. See Article 605O,.Sec. ~1,V.C.S.
    General Thompson, page 2        (WW-542)


             In 1954, the Legislatureaddi:d.zcctions!j~
                                                      and Iia to
    Article 6050, which are as follows:
          ":;cx
              . II, Provide:l,however, that tho al:t:>I'
          acts of~transportlng,delivea:ng, selling or
          otherwise making ava,llnhlona-i;ul,ai
                                             gas for fuel,
          either directly or 1ridlrectly,to the OWIVX~S of
          Irrigationwells or the sale, transportationor
          delivery of natural gas for any other direct use
          in agriculturalactivities shall not be construed
          within the'terms of this law as constitutingany
          person, association,corporation,trastee, receiver
          or partnershipas a 'gas utility,' 'public utility'
          or 'utility1as hereinabove defined so as to make
          such person, association,corporation,'.trutitee,
          receiver or partnership subJect to the JurlnQiction,
          control and regulationof the Connntsaion  as a gas
          utility. (RnphaslKthroUgh6ut.M .s!zDpJleg.)

.         "Sec. 4a. .Thenatural gas made available under the
          provlelona of:thls Act shall be usedLex6lutilvely
          for pumping *t&r for f+n and other.agrlcUltural
          purposes In order ,forthe petison;~astioclatlon, or
          corporationftirnlshingsucb'naturalgas to be
          exempt from the provisions of, s&Id Article 6050
          of the Revised Clvll Statutes~ofTexas of 1925.
          The provislofisof this act shall be oonsldered
          only as cumulativeof other laws and shall not
          have the effect of:repealipgor amending any.sub-
          stantlve or.statutory law except as herein speci-
          fically provided." (Added acts .1954,53rd Leg.,
          lst~C.S.,p. 70, Ch. 31, Sec. 1)
             It has been suggested that becau~seof the words "other
    agriculturalpurposes' ~c~ntaincxlin the above quoted sections
    of Artlole 6050 that the furnishing of gas for domestlo purposes
    to farm houses might be oonslslored88 another agriculturalpur-
    pose within the moanlnf:rr!.'  .:T+
                               !;I!:: ~.a,tj
                                          01)rx~i~ta~.nc:d
                                                       in the
    statute becauuc:QJ~'
                       t.11~:
                           t':ra::,  i?.~'x.:LI
                                :,i,:?1;    h(:41::~!
                                                  .I
                                                   0 II
                                                      ma1,l.yan
    Integral part of J!almi.n[.;
                             ~.i,,~.:~acl;I.c~l~;i.
             In our oplnl.011,    1;11:*II:~:: o< t;ilc:
                                                      rrordn"for,any c)theJ?
    direct use In agrlaultural.      a&Ivll.ic!s",    as oontalned Ln ficctlou
    -precludes suoh a constructionof the statute. This langu-
    age Is pr,ecededhy a reference to the use of gas for lrriga-
    tlon purposes, a us0 that act3 dl~cctly on a farming opcratlon,
    the furnishingof water for the growing of crop&. It in on1.y
    reas0nahl.cto RD::IUIIi: that the legi i;lat~m:     I ntt:ndeA to Ilmit
    the exemption tn II:ICI:: l;hal; ::,I'.:1:ovq~a1~:~1~1
                                                      t:IIIl,leSr"directncs:i",
General Thompson~,page 3,     (WW-5Li2)


such asfuel for stationaryfarm machinery, the use ofgas for
the dehydration of crops, and other like.uses. See the dis-
cussion of the doctrine,of ejusdem genei-ls ins 39~Tex. Jur.
Statutes, Sec. ,109,pp.202-204,which we deem applicable here;
         There is no case law nreciselv in nolnt. Comnare
NorthwesternCasualty v. Earzune,-42.S:WL2d^100,103 (err.
dismlssed~lg31)In whlc.h:theword.~"directiy", as used in an
Insurance policy, was defined in its ordinary~sense as mean-
ing..."without anything intervening;not by~.secondary.but by.
direct means." : In the~,absence:.of-something
                                            in the legisla-
tion indicating a contrary legislativepurpose,,words used
by the legislatureare ~ordinarilygiven their plain meaning.
Tex. Jur. Statutes;Sec..103, p.~195...The.word3 "'directuse"
can only have been intended as a restri.ction.onthe exemption
granted.
         The~exemptlonIs therefore limited to a "direct use
in agriculturalactivities.'!.We cannot ignore these limiting
words but must give meaning and effect to each and every phrase
and word contained Insofar as this canbe done consistently
with the object and purposes of the legislature..39 Tex. Jur.
Statutes, Section 112, p. 208.
         We have examined the capt~lonof the legislationand
have found nothing that would i,ndicateban.
                                          intent to.grant an'
exemption any broader,thanthat~speclflcal~ly stated in'the
language of the act. Your .flrstquestion 1s therefore answered
in the negative.
         In answering your second questions,we are once a ain
tM;;:,b   the lanqu$ge contained in section             2 050..
                                            4 of Article..
        s provid.cs ...that the act or acts~of transporting,
delivering, selling or otherwise makSng.availablenatural gas,
for fuel,... to.the owners of irrigationwells..~.shall not be
construed within the term3 of this.law as constitutingany
person, association,,corporation,,trustee,receiver or partner-
ship as a ~lgasutlllty,l 'publicutillty,'..or'utilltyl'as
hereinabovedefined so as to make such person,...aubjectto
the jurisdiction,control and regulation of the Commission as
a gas utility."
         Since it is the activity of furnishing gas for irri-
gation or other direct agriculturaluses that is exempt from
regulation,such activity would be exempt even if engaged In
by a company which by reason of otheractlvlties~mightbe
classed as a public utility. Therefore, if a gas company should
become a gas utllity.by reasonof serving~farm houses for
heating and cooking purposes, but should not.-serveIncorporated
General Thompson, page 8     (W-542)


town3 or villages,1 It
                    . would then be the duty of the Railroad
Commissionto regulate the ra.teson sales of gas made to farmer3
for domestic use. Sales for irrlgatlonwells or for other
direct agriculturaluses would still remain exempt from regu-
lation by theCommi,ssion.
         We do not mean to imply, however, that the .Commlssion
could not or should not consider the economic aspects of.the
exempt activity when promulgatingrates for an activity that
is not exempt. We do not pass upon this question.
                           SUNMARY
         The exemption from public utility regulationprovided
for sales of gas to farmers for irrigation fuel and other direct
use In agriculturalactivitiesprovided in Sets: 4 and &a of
Art. 6050 V.C.S. does not extend to sales made to farmers for
domestic use.
         The activity of furntshlnggas for irrigation or for
other direct use In agricultural.activitieswould remain
exempt from regulationunder Article 6050 V.C.S. even If a
company engaged in such activities should become a public
utility by virtue of furnishing gas for domestic use to farmers.
                              Very truly yours,
                              WIL; W;LSCN
                              Attornev General of Texas


                                 Houghton Brownlee, Jr.
                                 Assistant
HB/gr
APPR&D:
OPINION COMMITTEE:
Gee. P. Blackburn, ChaLrman
Miiton IXchardson
Jack Goodman
Dean Davis
John Webster
REVIRWRD FCR THE ATTORNEY GENERAL
BY: W. V. Geppert
1. See Articles 1119, et seq. V.C.S. conferring powers on cer-
 tain citles.and towns to prescribe rates.under the conditions
 there outlined.